DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 11/05/2020.
           Claims 1-9 are currently pending.
           Claims 1-9 have been amended.
           Claims 1 and 9 are independent claims.
Reasons for Allowance
2.        Claims 1-9 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1 and similarly claim 9, taking claim 1 as an example, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…a test unit (12), electrically coupled to a first input terminal of the input terminals of the measuring unit (13) and configured to couple the first input terminal of the measuring unit (13) to a predefined voltage potential for a predetermined time period; and
a monitoring unit (14) configured to determine a malfunction in the detection of the polyphase electric current based on the signal received by the measuring unit (13) deviating from a predetermined value range in response to the test unit (12) coupling the first input terminal of the measuring unit (13) to the predefined voltage potential” in combination with all other elements as claimed in claim 1. 

claim(s) 2-8, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
            Tang et al. (U.S Pub. 20150002112) discloses a multiphase regulator includes a plurality of output phases, each operable to deliver a phase current through a separate inductor to a load connected to the output phases via the inductors and an output capacitor. The multiphase regulator further includes a controller operable to regulate a voltage delivered to the load by adjusting the phase currents delivered to the load by the output phases, and monitor the phase currents delivered to the load by the output phases. The controller is further operable to determine if the monitored phase currents indicate any of the individual output phases, any of the individual inductors or the output capacitor are faulty, even if the total current delivered to the load is within specified limits (see specification for more details).        Ol et al. (U.S Pub. 20080265809) discloses a d-axis current reference setting unit to set a d-axis current reference that is a magnetic pole direction of a rotor of a motor; a torque reference setting unit to set a torque reference for the motor; a current reference computing unit to compute a q-axis current reference electrically orthogonal to the d-axis based on the torque reference; a frequency computing unit to compute a frequency value from a position detected value; a coordinate converter to coordinate-convert detected values of phase currents flowing through the motor with the position detected value into a d-axis current detected value and a q-axis current detected value; a voltage reference computing unit to compute a first voltage reference, a first voltage phase reference, and a voltage limiting detection signal that are supplied to the motor based on the d-axis current reference, the q-axis current reference, the d-axis current detected value, the q-axis current detected value, and the computed frequency value; a first phase angle computing unit to compute a first phase angle reference from the q-axis current reference, the q-axis current detected value, and the voltage limiting detection signal; a second phase angle computing unit to compute a second phase angle reference from the first voltage phase reference and a quantity of a predetermined state; a phase angle limit correcting unit to limit the first phase angle reference according to the second phase angle reference to output a third phase angle reference; and a PWM control unit to output PWM pulses based on the first voltage reference, the first voltage phase reference, the position detected value, and the third phase angle reference. (see specification for more details).
             Mutoh et al. (U.S Pat. 5357181) discloses a electric vehicle which is comprised of a battery for supplying electric power, a PWM inverter for converting DC current of that battery into AC power of variable voltage and variable frequency, a three phase AC motor, a speed sensor installed to accommodate the shaft of that three phase AC motor, a drive system comprised of several current sensors for detecting the current flowing through the winding of that three phase AC motor, a torque reference operation means that determines the torque reference of the three phase AC motor according to accelerator opening, an AC current reference operation means that determines the amplitude and phase of the AC current reference that flows through the winding of the three phase AC motor based on that torque reference and the rotating angular speed, a current control means that determines a three phase AC voltage reference in such a way that said three phase AC current will follow that AC current reference, and a PWM signal generation means that determines the gate signal which is applied to said PWM inverter based on that three phase AC voltage reference, wherein a fail-safe control method of this electric vehicle comprises the steps of switching said AC current reference operation means and the current control means to an AC voltage reference operation means when the failure of one of said current sensors is identified, said AC voltage reference operation means obtains said AC voltage reference utilizing the torque reference obtained from said torque reference operation means and the rotating angular speed of the three phase AC motor obtained from said speed sensor (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
1/13/2021